Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The amendment to the claims filed on June 21, 2022 does not comply with the requirements of 37 CFR 1.173.  
The remaining claims are all new reissue claims, and therefore should be underlined in their entirely.  Claim 9 is not underlined in its entirely.2
The status identifiers used in the claims are correct/acceptable.  
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b) reads (in-part):
(b) Making amendments in a reissue application.  An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper.  If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used.  If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 
(2) Claims.  An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. 
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.  
(g) Amendments made relative to the patent.  All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

See also MPEP 1453.

Statement of Support
The Statement of Support is acceptable.

Declaration
The Reissue Declaration filed June 21, 2022 is objected to because it fails to properly identify at least one error upon which the reissue is based.  


The declaration states claim 1 “recited less subject matter than could have been claimed in the patent,” and “contained limitations that are not essential to practicing the broad teachings of the invention disclosed in the application.”  The error statement fails to identify any language or limitations in claim 1 considered to be “not essential.”
As set forth in MPEP 1414(II)(C):  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
Therefore, the declaration fails to identify a single word, phrase, or expression in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.

Drawings
The drawings are objected to (not rejected) under 37 CFR 1.83(a) because they do not show every feature of the invention specified in the claims.  
The container configured to be located entirely inside the attachment device and receive a handgun, as recited in claim 17, is not shown in the drawings.
The drawings must show every feature of the invention specified in the claims.  Therefore, these features must be shown or else canceled from the claim(s).  
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3), or other corrective action such as amendment of the claims, is required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
As noted in the previous Office action, amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  For drawing corrections, see 37 CFR 1.173(b)(3).
See also MPEP 1413 and 1453.

Claim Rejections - 35 USC § 251
Declaration
Claims 9, 11, 14, and 17-23 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 9, 11, 14, and 17-23 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,801,455 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 9 as follows.

A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
1.	A system comprising:  
a container comprising an adjustable-size interior and an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and 
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.


Twice amended reissue claim 9 recites:  
An integrated container and attachment device comprising: a container, said container comprising an adjustable-size interior with a single opening at the top of said container; and an attachment device, said attachment device integral with and approximate size to said container such that said container is located entirely inside said attachment device, said attachment device comprising a first side, said first side of said attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing, said first sticky rubber surface configured to be friction-based temporarily coupled with a garment, said attachment device further comprising a second side, said second side of said attachment device comprising a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing, said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.

Amended reissue claim 9 omits the limitations of patent claim 1 as shown below:
1.	A system comprising: 
a container comprising an adjustable-size interior and [an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing]; 
and an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said [container exterior] and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.
Reissue claim 9 is therefore broader than patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 14/139,361 (which issued as the subject ‘455 patent), originally-filed claim 1 was rejected over prior art.  See the office actions mailed April 7, 2015, and October 5, 2016.
In the reply filed February 6, 2017 claim 1 was amended as shown below:
1. (currently amended) A system comprising:
a container comprising an adjustable-size interior and an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.
In this amendment the sticky rubber surface was recited as being “incapable of adhesion to human skin or clothing.”
Further, in the same Response, Patent Owner argued the “significant differences” between the claims as amended and the elements disclosed in the cited references:
The present disclosure describes, inter alia, sticky or tacky surfaces, which comprise, for example, a rubber or another material of or with moderate stickiness or tackiness.  The sticky rubber surfaces are incapable of adhesion, either to human skin or to clothing, and provide for friction-based temporary coupling.  The sticky rubber surfaces are further incapable of being affixed (permanently or removably) to human skin or clothing.  This type of coupling is significantly different than the structure and functionality of the cited references which, if they disclose the ability to adhere at all, disclose adhesive-based fastening or adhesion, such as bandages or medical patches.  These devices are removably affixed (bandages) and not friction-based and temporary (sticky or tacky surface).  In particular, amended independent claims 1, 9 and 17 all recite a sticky rubber surface or surfaces that is not capable of adhesion to human skin or to clothing, and claims 1 and 9 recite that the coupling of the sticky rubber surface(s) are friction-based and temporary.

In the next office action (mailed May 4, 2017) claim 1 was found to be allowable over the prior art of record.  From the record, it appears that the recitation of the sticky rubber surfaces of the container and the attachment device which are incapable of adhesion to human skin or clothing is what defined over the prior art.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870.  In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'").  "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id.  at 1347, 102 USPQ2d at 1870.
  
On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Returning to the instant application, amended reissue claim 9 retains the limitations of the attachment device comprising first and second sticky rubber surfaces incapable of adhesion to human skin or clothing.
However, amended reissue claim 9 omits the recitation of the container having an exterior comprising a sticky surface incapable of adhesion to human skin or clothing, and further omits the first sticky rubber surface of the attachment device configured to be friction-based temporarily coupled with the container exterior, both of which are set forth in patent claim 1.  
As set forth below, amended reissue claim 9 is rejected over Orton as modified by Duncan, which teaches a sticky rubber surface to temporarily couple an attachment device to a garment.  Further, Bullock (previously cited) teaches the use of a “non-slippery” surface to maintain a holster in a pocket (figure 7; paragraphs 0015, 0024, 0047).  Podwika and George, which were used in the previous Office action, also teach sticky or rubber surfaces to friction-base temporarily couple with a garment.  As such, the remaining portion of the SGL limitation is well known in the prior art.  
Therefore, consistent with Mostafazadeh (that if the retained portion of the modified limitation is well-known in the prior art, then impermissible recapture exists), reissue claim 9 has not been materially narrowed relative to original claim 1, and along with its dependent claims 11, 14, and 17-23, impermissibly recaptures subject matter surrendered during the original prosecution of the ‘455 patent.   



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 11, 14, 18, 19, 20, 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orton in view of Duncan.
Orton (U.S. Patent Application Publication 2010/0078100; previously cited by Applicant, newly applied) discloses an integrated container and attachment device comprising a container (14, 44, 54, 64) comprising an adjustable-size interior with a single opening at the top of said container.  The interior would be adjustable in size because the container is made from a material such as leather which may be folded, bent, etc.  Moreover, the container 104 includes a number of cutouts to enhance elasticity.  
Also included is an attachment device integral with and approximate size to the container such that said container is located entirely inside the attachment device, as shown in figures 3D and 3E, for instance.  The attachment device comprises first and second sides.  As described in paragraph 0043, the sides may include patches 204, 208 which may be constructed of any material that permits the patches to function as engagement patches that rapidly allow the detachable connection of the engagement patches by pressing the patches firmly in contact with each other.  Note further that the garment 200 may include a similar patch to allow the attachment device to be temporarily attached thereto.  See figures 10 and 11.  
Orton does not explicitly teach the use of a sticky rubber surface on the first and second sides of the attachment device.  
Duncan (U.S. Patent Application Publication 2006/0011688; previously cited by Applicant, newly applied) teaches a device holder made of a flexible material such as leather or rubber, one side of which may be made from or include a nonskid material such as suede or rubber or a pattern of rubber dots to increase the coefficient of friction.  See paragraph 0024.  Inasmuch as the rubber surface or pattern of rubber prevents the device from sliding off the user’s shoulder, it is considered to provide a sticky rubber surface.
From this teaching it would have been obvious to those of ordinary skill in the art at the time of the invention to provide the attachment device of Orton with a sticky rubber surface on a first side and/or a second side, incapable of adhesion to human skin or clothing, such that the side is configured to be friction-based temporarily coupled with a garment.  This would yield the predictable result of preventing the attachment device from sliding around or swinging when coupled with the garment 200 of Orton.
With respect to claims 11 and 14, Duncan does not specify the exact type of rubber used, however, those of ordinary skill in the art would have found it obvious to use any suitable friction increasing rubber such as a polyurethane rubber to provide the sticky rubber surfaces on the attachment device of Orton.
With respect to claims 18 and 19, the container of Orton as modified by Duncan is configured to hold a portable electronic device such as a mobile phone.  See paragraph 0024, at least.
With respect to claim 20, the attachment device is configured to be located inside a pocket of the garment.  While the size of the pocket is not defined in the claim, it would have been obvious that the attachment device has a configuration allowing it to fit inside pockets of a garment.
With respect to claim 21, see paragraph 0021 of Orton.
With respect to claim 22, while the garment 200 of Orton is disclosed as being a coat, those of ordinary skill in the art would have found it obvious to couple the attachment device to a vest for the same reasons as Orton couples it to a coat.
With respect to claim 23, note the pockets 28, 48, 58, 68 of Orton.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orton in view of Duncan as applied to claim 9 above, and further in view of Graber.
At least some of the pockets in the attachment device of Orton would appear to be configured to receive a handgun as broadly recited in claim 17, but Orton and Duncan do not expressly mention a handgun.
Graber (U.S. Patent 4,905,881; newly cited) teaches an integrated container and attachment device similar to that disclosed by Orton, comprising a container portion (pouch 10) integral with and located entirely inside an attachment device as shown in figure 1.  The attachment device is configured to be wrapped around a user’s ankle.  The integrated device includes pockets and may be used to carry ID, credits cards, a wallet, and as set forth in lines 62-65, a handgun.  
Given the similarities of Orton and Graber, it would have been obvious to those of ordinary skill in the art at the time of the invention that the container of Orton is configured to receive a handgun.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive.
Declaration
The arguments are noted, but arguments alone can have no effect on the rejection based on a defective reissue declaration.  Applicant asserts “it was error to include the sticky rubber surface of the container,” but until Applicant files a declaration which identifies a word, phrase, or expression in an original patent claim, and explains how it renders the original patent wholly or partly inoperative or invalid, the rejection will not be overcome.

Drawings
Applicant asserts that figure 1 discloses “an integrated interior or container 14, and in exterior or attachment device 18, with the container 14 entirely located inside the attachment device 18.”  This is not persuasive because, according to the disclosure of the subject ‘455 patent, the reference character 14 denotes the interior of the holster 10 and the reference character 18 denotes the exterior of the holster.
None of the drawing figures show a “container” located entirely inside of an “attachment device” as claimed.

Recapture
As noted in the previous office action, the Examiner agrees that the surrender-generating limitations have not been entirely omitted from reissue claim 9, even as currently amended.  This is clearly pointed out in the recapture analysis.
Applicant’s arguments have been considered, but are not persuasive because they do not address the last portion of the recapture analysis which explains that, consistent with Mostafazadeh, reissue claim 9 has not been materially narrowed relative to original claim 1 because the retained portion of the modified SGL limitation has been shown to be well known in the prior art.  

Prior art rejections
The amendments to claim 9 reciting a single opening at the top of the container, and or the container being located entirely inside the attachment device, are effective to overcome the rejections based on Podwika and George.  However, certain arguments presented must be addressed.
In attempting to distinguish the claimed invention from Podwika and George, Applicant asserts the present invention recites a system for securing and concealing firearms, and further that the container has an exterior comprising polyurethane rubber.
It is noted that independent claim 9 does not mention a firearm or handgun.
It is further noted that Applicant’s argument that the exterior of the container comprises a polyurethane rubber surface is in direct contradiction to the arguments presented on page 5 with respect to the declaration, asserting that it was an error to include the sticky rubber surface of the container and that claim 9 is drawn to a device in which the container does not have a sticky rubber surface.
The arguments pointing out that Podwika and George merely discloses a money and credit card holder, or a holster for a cellular phone, are noted, but these arguments ignore the fact that claims 9, 14, 18, 19, and 23 are drawn to a device which can hold a cellular phone or credit cards.
The argument on page 9 that George “fails to disclose a two-piece device… as recited in amended independent claim 9,” is not persuasive at least because none of the claims currently of record recite a “two-piece device.”  In fact, the preamble of claim 9 recites and “integrated container and attachment device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show other integrated container and attachment devices, and/or devices for securing a firearm.  Note in particular Hall, Gomez Micone, Hotchkiss, et al, and Alexander, which show integrated containers and attachment devices.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The recitation of the container having “a single opening at the top of the container” and the container being “located entirely inside” the attachment device necessitated the use of Orton as a base reference.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 9,801,455 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571) 272-6687.  The examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                 
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/Sara Clarke, Reexamination Specialist, AU 3993

Conferee: /EILEEN D LILLIS/                            SPRS, Art Unit 3993    





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2  While the amendments to claim 9 are non-compliant, the Examiner appreciates the markings showing the most recent changes.  In future amendments, this can be done by attaching to the Remarks a copy of the amended claims and stating that they are marked to show the most recent changes.  Such a showing could also be combined with a Statement of Support.  Such marked-up claims should be labelled “Do Not Enter – for Examiner use only.”